Title: To James Madison from William Jones, 8 June 1813
From: Jones, William
To: Madison, James


Sir
Navy Depmt June 8, 1813
I enclose for your perusal the official letters of Commodore Chauncey 27, 28, 29. June which the bearer will take to the printers after you have perused them if you think proper.
I also enclose a letter from Com Bainbridge covering Commodore Brooke Challenge which I am happy Captain Laurence did not receive as the post mark is the day after the Battle.
I also enclose Com. Decaturs letter. The Secy of War has ordered the Cannon &c from New York to New London. These letters please return as soon as may be convenient. I am very respectfully your Obdt Servt
W Jones
